Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the base supporter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10859294 to Kim et al (hereinafter Kim) in view of USP 3079770 to Brown et al (hereinafter Brown).
Kim discloses (Claim 1) A refrigerator 1 comprising: an inner case 11 including a storage chamber; a door 2 configured to open and close the storage chamber; a plurality of side panels 12 configured to cover both sides of the inner case, the plurality of side panels being configured to be formed of a metal material; a case supporter 15 configured to support the inner case; a base (bottom panel of 12) configured to support a lower side of the case supporter 15, at least a portion of the base being configured to be spaced apart from a lower side of the door 2 and the case supporter 15; (Claim 3). The refrigerator of claim 1, further comprising: a cooling device 3 to cool the storage chamber and including a thermoelectric element 31, a cooling sink 32, and a heat sink 33, wherein a spaced space between the base and the case supporter forms a heat dissipation flow path 86 for discharging the air which is heat-exchanged with the heat sink; (Claim 15). The refrigerator of claim 1, wherein the rear surface of the base is 
	The differences being that Kim fails to clearly disclose the limitations in (i) Claim 1 of a base panel configured to be attached to an upper surface of the base adjacent to the door, the base panel being configured to be formed of the same material as that of the plurality of side panels or having a metal texture; and (ii) Claim 2. 
	However, Brown teaches the idea of providing a refrigerator with a base 16 configured to support a lower side of a case supporter; and a base panel 49 configured to be attached to an upper surface of the base adjacent to the door, the base panel having a metal texture.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Brown, to modify Kim to include the limitations in (i) Claim 1 of a base panel configured to be attached to an upper surface of the base adjacent to the door, the base panel having a metal texture in order to increase the overall strength of the base.
Regarding Claim 2, since Kim, as modified, comprises a base panel configured to be attached to an upper surface of the base adjacent to the door, it is inherent that Kim meets the limitations in Claim 2 of wherein the base panel is spaced apart from a lower surface of the door and is disposed to overlap the door in a vertical direction.
Claims 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified, as applied to claim 1 above, and further in view of US 2018/0049548 to Lercher and US 2020/0003462 to Sul et al (hereinafter Sul).

However, Lercher teaches the idea of providing a refrigerator with a shielding member covering a heat flow path and including a plurality of holes through which air passes; wherein the shielding member includes a shielding body including the plurality of holes. Meanwhile, Sul teaches the idea of providing a refrigerator with a shielding member 173 being disposed at a position spaced rearward from an outlet of a heat dissipation flow path.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lercher and Sul, to modify Kim, as modified, to include the limitations in (i) Claim 4 of wherein the heat dissipation flow path is provided with a shielding member covering the heat dissipation flow path and including a plurality of holes through which air passes; (ii) Claim 5 of wherein the shielding member is disposed at a position spaced rearward from an outlet of the heat dissipation flow path; and (iii) Claim 6 of wherein the shielding member includes a shielding body including the plurality of holes in order to increase the overall versatility of the refrigerator.
Regarding the limitations in Claim 6 of a fixing portion extending from the shielding body, and wherein the base is formed with a receiving portion in which the fixing portion is received, and Claim 8, it would have been obvious and well within the level of one skilled in the art to modify Kim, as modified, to include the limitations in Claim 6 of a fixing portion extending from the shielding body, and wherein the base is formed with a receiving portion in which the fixing portion is received, and Claim 8 of wherein the shielding body is provided with a fastening hole through which the fastening member for being fastened to the base supporter passes in order to facilitate fastening of the shielding member to the refrigerator.
Allowable Subject Matter
Claims 7, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 21, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637